DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 15 are objected to because of the following informalities: the claim 1 recites “...a physical server connected to a network” in line 7 and “...in a virtual network” in lines 9-10. But however, the “physical server” and “virtual network” have been recited in the preamble of the claim 1. Thus for purpose of clarification, it is suggested to amend “...a physical server connected to a network” in line 7 and “...in a virtual network” in lines 9-10 to “.....the physical server connected to a network” in line 7 and “...in the virtual network” in lines 9-10. The claim 11 and 15 are also reciting the similar informalities as set forth in claim 1. Thus, it is also suggested to amend the claims 11 and 15 in the similar manner. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites the limitation "...applies the IP address..." in line 3.  There is insufficient antecedent basis for this limitation in the claim. The parent claims 1 and 7 have not to recite “IP address” and the claim 8 has recited “...defines an Internet Protocol (IP) address assigned...” Thus, it would be impossible to determine whether the whether the IP address recited in the claim 9 is referred to a new/unrelated IP address or the IP address recited in the claim 8. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. Accordingly, the claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. For purpose of examination, the claims' limitations are interpreted as best understood

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and further in view of US 2019/0132143 A1 to Wei et al. (hereafter refers as Wei).
Regarding claims 1, 11 and 15, Iyer teaches a method and a system for configuring a port for a physical server to support packets transfer between the physical server and other network nodes over a network (a method and a system for configuring a port of a server device 302 to support packets transfer between the server device 302 and at least an TOR switch device 300 over a network, Fig. 3-4) comprising: 
at least one processor (a processor, paragraphs [6, 19]) executing a code (for executing the code instructions, paragraphs [6, 19-20]), the code comprising: 
(transmits/provides data packet routing configuration information, Fig. 4 and paragraphs [32-33]) of an Link Layer Data Protocol (LLDP) (using LLDP, paragraph [41]) to a Network Interface Card (NIC) (to a multi-endpoint adapter device 312, paragraph [32-33] and Fig. 3-4) of a physical server connected to a network (of the server device 302 connected to the network, Fig. 3), the at least one configuration comprising at least one Type Length Value (TLV) defining at least one network setting for a network port mapping the physical server in a network (wherein the data packet routing configuration information, in at least one TLV, defining at least one network setting for a network port which mapping the server device in the network, paragraphs [30, 34, 36]);
wherein the NIC is configured to deploy the port to support exchange of packets between the physical server and at least one of a plurality of nodes of the network by processing outgoing and incoming packets according to at least one network protocol using the at least one network setting (wherein the multi-endpoint adapter device 312 configures the port to support exchange of packets between the server device 300 and at least TOR switch device 300 of the network, paragraphs [28 30, 37, 38, 40-41], by processing outgoing and incoming packets according to at least one network protocol based on the data packet routing configuration information, paragraphs [36, 40-41] and Fig. 6A-7D).
Furthermore, Iyer teaches a computer program product for configuring a virtual port for a physical server to support packets transfer between the physical server and other network nodes over a virtual network, comprising: a non-transitory computer (a non-transitory computer readable storage medium stores instructions, paragraphs [6, 19-20]) and the instructions/codes above (instructions set forth above, paragraphs [6, 19-20]), wherein the first program instructions are executed by at least one processor from the non-transitory computer readable storage medium (wherein the instructions set forth above are executed by the processor from the non-transitory computer readable storage medium, paragraphs [6, 19-20]).
However, Iyer does not explicitly teach the port is a “virtual” port, the network is a “virtual” network, the network setting is a “virtual” network setting, and “virtual network virtualization” protocol.
Natarajan teaches transmitting at least one configuration of a Link Layer Data Protocol (LLDP) to a physical server connected to a network (a router A, i.e. server, paragraph [27], receives at least one configuration of a LLDP, paragraphs [30-32, 40-42]), the at least one configuration defining at least one virtual network setting for a virtual network port mapping the physical server in a virtual network (wherein the at least one configuration is defining at least one virtual network setting, i.e. routing information, for a virtual network port mapping the router A in a virtual network 202, Fig. 2 and paragraphs [31, 38, 44]);
wherein the physical server is configured to deploy the virtual port to support exchange of packets between the physical server and at least one of a plurality of nodes of the virtual network by processing outgoing and incoming packets according to at least one virtual network virtualization protocol using the at least one virtual network setting (wherein the router A configures its logical port(s), i.e. updating routing table, to support communications between the router A and the VLT peer(s) in the virtual network 202 by processing the packets based on at least one VLAN, IP and/or MAC address associated with virtual network using the at least one virtual network setting, paragraphs [32-36, 40, 44]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting at least one configuration of a Link Layer Data Protocol (LLDP) to a physical server connected to a network, the at least one configuration defining at least one virtual network setting for a virtual network port mapping the physical server in a virtual network and deploying the virtual port to support exchange of packets between the physical server and at least one of a plurality of nodes of the virtual network by processing outgoing and incoming packets according to at least one virtual network virtualization protocol using the at least one virtual network setting as taught by Natarajan, with the teachings of Iyer, for a purpose of enabling the server to also communicate with the node(s) inside the virtual network, thus expanding the capability and utilization of the teachings (see Natarajan, paragraphs [11, 44, 61-64]).
However, the combination of Iyer and Natarajan does not explicitly teach a “Protocol Data Unit (PDU) of an extended Link Layer Data Protocol (LLDP)”.
Wei teaches transmitting at least one configuration Protocol Data Unit (PDU) of an extended Link Layer Data Protocol (LLDP) (transmitting at least one configuration PDU of extended LLDP, i.e. LLDPDU, including configuration information, paragraphs [8, 18, 19, 44]), the at least one configuration PDU comprising at least one extension Type Length Value (TLV) defining at least one network setting (wherein the LLDPDU including at least one extension TLV defining at least one network setting, paragraphs [21, 44, 49, 94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting at least one configuration Protocol Data Unit (PDU) of an extended Link Layer Data Protocol (LLDP), the at least one configuration PDU comprising at least one extension Type Length Value (TLV) defining at least one network setting as taught by Wei, with the teachings of combination of Iyer and Natarajan, for a purpose of enabling the teachings to simply using the PDU to transmit the configuration in the TLV field of the LLDP (see Wei, paragraphs [21, 44, 49, 94]).
Regarding claims 7 and 19, Natarajan further teaches the wherein the at least one virtual network setting is a member of a group consisting of: a virtual network identifier (VNID) of the virtual network (routing information comprises a VLAN ID, paragraphs [33-34, 46]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the wherein the at least one virtual network setting is a member of a group consisting of: a virtual network identifier (VNID) of the virtual network as taught by Natarajan, with the teachings of Iyer, for a purpose of enabling the server to also communicate with the node(s) inside the virtual network, by using at least the virtual network identifier of the virtual network, thus expanding the capability and utilization of the teachings (see Natarajan, paragraphs [11, 33-34, 44, 61-64]).
claims 10, 14 and 20, the combination of Iyer, Natarajan and Wei further teaches wherein each of the packets exchanged between the NIC of the physical server and the at least one node of the virtual network is a member of a group consisting of: a unicast packet (wherein the packets are exchanged between the server device 300 and TOR switch device 300 of the network, directly via the ports, see Iyer, Fig. 3, 6A-7D and paragraphs [28 30, 37, 38, 40-41], thus the packets are unicast), a multicast packet (the packets exchanged are multicast packets, see Wei, paragraphs [38, 39]) and a broadcast packet (the packets exchanged are broadcast packets, see Natarajan, paragraph [62]).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and US 2019/0132143 A1 to Wei et al. (hereafter refers as Wei) as applied to claims above, and further in view of US 2020/0059370 A1 to Abraham.
Regarding claims 2 and 12, the combination of Iyer, Natarajan and Wei does not explicitly teach that the virtual network is at least part of a “Virtual Private Cloud (VPC)”.
Abraham teaches a virtual network is at least part of a Virtual Private Cloud (VPC) (wherein a SDN controller is communicated in a virtual private cloud, paragraphs [9, 81, 82]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (see Abraham, paragraph [9]).
Regarding claims 3 and 13, the combination of Iyer, Natarajan and Wei does not explicitly teach that the physical server is a “bare-metal server deployed as part of a VPC”.
Abraham teaches a physical server is a bare-metal server deployed as part of a VPC (the virtual private cloud is comprising a bare-metal server, paragraphs [22, 81, 82]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of physical server is a bare-metal server deployed as part of the VPC as taught by Abraham, with the teachings of virtual network as taught by combination of Iyer, Natarajan and Wei, for a purpose of simply using a bare-metal server to provide service and communication in the VPC, thus reducing complexity for the teachings (see Abraham, paragraphs [22, 81, 82]).

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and US 2019/0132143 A1 to Wei et al. (hereafter refers as Wei) as applied to claims above, and further in view of US 2019/0230039 A1 to Wang et al. (hereafter refers as Wang).
claims 4 and 16, the combination of Iyer, Natarajan and Wei does not explicitly teach wherein the at least one virtual network virtualization protocol comprising at least one “virtual network encapsulation protocol”.
Wang teaches at least one virtual network virtualization protocol comprising at least one virtual network encapsulation protocol (tunneling protocol for encapsulate and decapsulation packet in virtual network, paragraphs [5, 10, 11] and abstract) and a virtual network port supports exchange of the packets by encapsulating and de-capsulating outgoing and incoming packets according to the at least one virtual network encapsulation protocol using the at least one virtual network setting (a logical port is configured to use the tunnel protocol at the software switch, to exchange data packet(s) within the virtual network by encapsulating and decapsulating according to the tunnel protocol, paragraphs [10, 11, 24, 35-39]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one virtual network virtualization protocol comprising at least one virtual network encapsulation protocol and the virtual network port supports exchange of the packets by encapsulating and de-capsulating outgoing and incoming packets according to the at least one virtual network encapsulation protocol using the at least one virtual network setting as taught by Wang, with the teachings of virtual network as taught by combination of Iyer, Natarajan and Wei, for a purpose of using the tunneling protocol to exchange packets in the virtual network, thus enabling the packets to be exchanged over the virtual network without made aware of the packet, by encapsulating and de-capsulating (see Wang, paragraphs [6-9] and abstract).
claims 5 and 17, Wang further teaches wherein the at least one virtual network encapsulation protocol is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN) and Network Virtualization using Generic Routing Encapsulation (NVGRE) (the virtual network encapsulation protocol is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN) and Network Virtualization using Generic Routing Encapsulation (NVGRE), paragraphs [29-30, 35]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of at wherein the at least one virtual network encapsulation protocol is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN) and Network Virtualization using Generic Routing Encapsulation (NVGRE) as taught by Wang, with the teachings of virtual network as taught by combination of Iyer, Natarajan and Wei, for a purpose of be compatible with the system that using the Virtual Extensible Local Area Network (VXLAN) or Network Virtualization using Generic Routing Encapsulation (NVGRE), thus increasing utilization of the teachings (see Wang, paragraphs [29-30, 35]).

Claims 6 and 18 re rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and further in view of US 2019/0132143 A1 to Wei et al. (hereafter refers as Wei) as applied to claims above, and further in view of US 2015/0163137 A1 to Kamble et al. (hereafter refers as Kamble).
claims 6 and 18, the combination of Iyer, Natarajan and Wei does not explicitly teach wherein the at least one configuration PDU is defined by “an extended Data Center Bridging Exchange (DCBX) extension of the LLDP, the extended DCBX is extended to support the at least one extension TLV”.
Kamble teaches at least one configuration PDU is defined by an extended Data Center Bridging Exchange (DCBX) extension of the LLDP, the extended DCBX is extended to support the at least one extension TLV (a server uses a DCBX extension of the LLDP to communicate configuration, wherein the extended DCBX is extented to support the extension TLV, paragraphs [14, 28, 35]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one configuration PDU is defined by an extended Data Center Bridging Exchange (DCBX) extension of the LLDP, the extended DCBX is extended to support the at least one extension TLV as taught by Kamble, with the teachings of virtual network as taught by combination of Iyer, Natarajan and Wei, for a purpose of be compatible with the system that using the Virtual Extensible Local Area Network (VXLAN) or Network Virtualization using Generic Routing Encapsulation (NVGRE), thus increasing utilization of the teachings (see Wang, paragraphs [29-30, 35]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and US 2019/0132143 A1 to Wei et al.  as applied to claims above, and further in view of US 2014/0068750 A1 to Tjahjono et al. (hereafter refers as Tjahjono).
Regarding claim 8, the combination of Iyer, Natarajan and Wei does not explicitly teach wherein the virtual network address defines “an Internet Protocol (IP) address assigned to the virtual network port deployed in the NIC in the range of IP addresses of the virtual network”.
Tjahjono teaches receiving at least one virtual network setting (receiving a virtual IP address, paragraphs [75, 76]), comprising a virtual network address defines an Internet Protocol (IP) address assigned to a virtual network port deployed in a NIC in a range of IP addresses of a virtual network (wherein the virtual IP address is assigned to a virtual network port, paragraphs [48, 75, 76] and Fig. 3, wherein the virtual IP address is selected from a range of IP addresses of a virtual network, paragraphs [75-76]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the virtual network address defines an Internet Protocol (IP) address assigned to the virtual network port deployed in the NIC in the range of IP addresses of the virtual network as taught by Tjahjono, with the teachings of virtual network and the virtual network setting as taught by combination of Iyer, Natarajan and Wei, for a purpose of providing additional information, i.e. virtual IP address, for the NIC to efficiently communicate with the node in the virtual network (see Tjahjono, paragraphs [75-76]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344179 A1 to Iyer et al. (hereafter refers as Iyer) in view of US 2016/0301608 A1 to Natarajan et al. (hereafter refers as Natarajan) and US 2019/0132143 A1 to Wei et al. (hereafter refers as Wei) as applied to claims above, and further in view of US 2015/0200808 A1 to Gourlay et al. (hereafter refers as Gourlay).
Regarding claim 9, the combination of Iyer, Natarajan and Wei does not explicitly teach the virtual network address defines “a Media Access Control (MAC) address assigned to the virtual network port, the virtual network port applies the IP address and the MAC address for encapsulation and de-capsulation”.
Gourlay teaches a virtual network address defines a Media Access Control (MAC) address assigned to the virtual network port (receiving an MAC address and an IP address assigned for a virtual port for communication in a virtual network, paragraphs [26]), the virtual network port applies the IP address and the MAC address for encapsulation and de-capsulation (the virtual port uses the IP address and the MAC address for communication with other node in the virtual network, i.e. encapsulation and decapsulation, paragraphs [16, 26]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the virtual network address defines the Media Access Control (MAC) address assigned to the virtual network port, the virtual network port applies the IP address and the MAC address for encapsulation and de-capsulation as taught by Gourlay, with the teachings of virtual network and the virtual network setting as taught by combination of Iyer, Natarajan and Wei, for a purpose of providing additional (see Gourlay, paragraphs [16, 26]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0213246 A1 discloses that a logical network using any suitable tunneling protocol which is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), Generic Network Virtualization Encapsulation (GENEVE) and Stateless Transport Tunneling (STT) (see paragraph [18, 55]).
US 2005/0135269 A1 discloses a node/server 110 receives a virtual network setting and configures itself based on the virtual network setting for communicate with node(s) in a virtual network (see Fig. 1B, 3 and paragraphs [20, 23, 31-33, 38-39]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        November 5, 2021